
	
		I
		112th CONGRESS
		1st Session
		H. R. 2640
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2011
			Mr. Markey (for
			 himself, Mr. Keating,
			 Mr. Frank of Massachusetts,
			 Mr. Neal, Mr. Capuano, Mr.
			 Tierney, Mr. McGovern,
			 Mr. Lynch,
			 Ms. Tsongas, and
			 Mr. Olver) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 462 Washington Street in Woburn, Massachusetts, as the
		  Officer John Maguire Post Office Building.
	
	
		1.Officer John Maguire Post
			 Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 462 Washington Street in Woburn, Massachusetts, shall be
			 known and designated as the Officer John Maguire Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Officer
			 John Maguire Post Office Building.
			
